     Case 2:18-cv-09439-JAK-AS Document 89 Filed 01/13/21 Page 1 of 4 Page ID #:917

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.     LA CV18-09439 JAK (ASx)                                          Date    January 13, 2021
    Title        Melba Jean Spencer v. Advance Mortgage Corporation, et al.




    Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                       T. Jackson                                              Not Reported
                      Deputy Clerk                                      Court Reporter / Recorder
              Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        Not Present                                             Not Present


    Proceedings:            (IN CHAMBERS) ORDER RE MOTION (DKT. 86); ORDER TO SHOW
                            CAUSE (DKT. 79)

                            JS-6: Advance Mortgage Corporation, AMCO Service Corporation,
                            Western Progressive LLC


I.          Introduction

On November 6, 2018, Spencer, Melba Jean (“Plaintiff”), 1 brought this action against Advance Mortgage
Corporation (“Advance”), AMCO Service Corporation (“AMCO”), Ocwen Loan Servicing LLC (“Ocwen”),
Duke Partners II, LLC (“Duke”), Sam Chandra (“Chandra”), Law Office of Sam Chandra, APC (“Chandra
Office”), Western Progressive LLC (“Western”), Olivia Reyes (“Reyes”), and Does 1 through 10. Dkt. 1.

The Complaint alleges that Defendants “unlawfully sold, assigned, and/or transferred their unsecured
ownership and allege[d] security interest in a promissory note and deed of trust” related to the property
located at 1827 Cochran Place, Los Angeles, CA 90019 (the “Property”). Compl., Dkt. 1 at 7; Dkt. 19 at
9-10. Based on this principal allegation, the Complaint advances seven causes of action: (i) fraudulent
concealment; (ii) fraud in the inducement; (iii) intentional infliction of emotional distress; (iv) slander of
title; (v) quiet title; (vi) declaratory relief; and (vii) rescission. Dkt. 1 at 17-27. The claim for rescission is
premised on the Truth in Lending Act (“TILA”) 15 U.S.C. § 1601 et seq. Dkt. 1 at 7, 25-26. The Complaint
also refers to the Real Estate Settlement Procedures Act (“RESPA”) 12 U.S.C. § 2614 et seq., and the
Fair Debt Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq. Dkt. 1 at 7, 13-15.

On September 17, 2019, motions to dismiss (Dkts. 13, 16, 19) were granted-in-part. Dkt. 79 at 1-2.
Plaintiff’s claims under TILA against Ocwen, Duke, Chandra, and Reyes were dismissed with prejudice.
Dkt. 79 at 7. Supplemental jurisdiction for the remaining state law claims against Ocwen, Duke, Chandra,
and Reyes was declined and those claims were dismissed without prejudice. Id. at 10. Plaintiff was
ordered to show cause why remaining defendants Advance, AMCO, and Western should not be
dismissed for lack of prosecution. Id. at 10-11.



1    Plaintiff Spencer, Melba Jean changed her named on August 22, 2017 from Melba Jean Spencer. Dkt. 17-18.
                                                                                                       Page 1 of 4
      Case 2:18-cv-09439-JAK-AS Document 89 Filed 01/13/21 Page 2 of 4 Page ID #:918

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

 Case No.       LA CV18-09439 JAK (ASx)                                           Date    January 13, 2021
 Title          Melba Jean Spencer v. Advance Mortgage Corporation, et al.

On October 7, 2019, Plaintiff filed a document titled “Motion and proposed Order” (the “Motion”). Dkt. 86.

For the reasons stated in this Order, the Motion is DENIED.


II.      Motion

The Motion presents the following claim for relief:

         I am asking that you do not grant rescind the motion of the grounds listed in my objection I
         did not consent to any motion in order specifically order to substitute plaintiff I was not
         given time to object to these proposed order also documents updated before I was given a
         reasonable time to ob[j]ect thank you in advance for your cooperation.

Dkt. 86 at 1.

The Motion also includes a paragraph that appears to be a proposed order. It reads as follows:

         This is an action for mortgage or the State and County of California[.] Subsequent to the
         initiation of the suit defendants file[d a] motion to dismiss on the grounds that plaintiff failed
         to substitute real party in interest on or about 7/7/7[.] [P]laintiff failed to respond in timely
         manner defendants were not given time to object to order as required by law and did not
         consent to this order as outlined in plaintiff[‘s] motion defendant moves pursuant to SCRP
         17a and SCRP Rule 12a to rescind order for substitute plaintiff.

Dkt. 86 at 1.

The Motion appears to proceed under the impression that an order issued substituting the plaintiff and
seeks to rescind that order. No such order substituting the plaintiff has issued in this action.

Moreover, the Motion appears to discuss a motion to dismiss brought “on the grounds that plaintiff failed
to substitute real party in interest.” No such motion was brought for failure to substitute a real party in
interest. Two motions to dismiss were filed (Dkts. 13, 16). These motions to dismiss were granted-in-part.
Dkt. 79. In as much as the Motion can be considered a motion for reconsideration of that order (Dkt. 79),
the Motion is DENIED.

The Motion presents no meritorious arguments not raised in Plaintiff’s papers submitted in opposition to
the Motion. Dkts. 53, 54, 55, 56, 74. Fed. R. Civ. P. 54(b) provides that any order “that adjudicates fewer
than all the claims or the rights and liabilities of fewer than all the parties does not end the action as to any
of the claims or parties and may be revised at any time before the entry of a judgment adjudicating all the
claims and all the parties' rights and liabilities.” Reconsideration under Rule 54(b) should be assessed
based on standards “similar to the ones set by Rules 59 and 60.” AmeriColor Corp. v. Kosto Food Prod.
Co., No. 16-cv-29, 2016 WL 10576634, at *2 (C.D. Cal. June 30, 2016).

Local Rule 7-18 provides the following standards:

                                                                                                       Page 2 of 4
       Case 2:18-cv-09439-JAK-AS Document 89 Filed 01/13/21 Page 3 of 4 Page ID #:919

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.       LA CV18-09439 JAK (ASx)                                         Date    January 13, 2021
 Title          Melba Jean Spencer v. Advance Mortgage Corporation, et al.

          A motion for reconsideration of the decision on any motion may be made only on the
          grounds of (a) a material difference in fact or law from that presented to the Court before
          such decision that in the exercise of reasonable diligence could not have been known to
          the party moving for reconsideration at the time of such decision, or (b) the emergence of
          new material facts or a change of law occurring after the time of such decision, or (c) a
          manifest showing of a failure to consider material facts presented to the Court before such
          decision.

The Rule also provides that “[n]o motion for reconsideration shall in any manner repeat any oral or written
argument made in support of or in opposition to the original motion.” Id. Reconsideration is an
“extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial
resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citations omitted).

The Motion does not present a sufficient showing to merit the extraordinary remedy of reconsideration.


III.      Order to Show Cause

Plaintiff was ordered to show cause in writing on or before October 4, 2019, why remaining defendants
Advance, AMCO, and Western should not be dismissed for lack of prosecution. Dkt. 79 at 10-11. Plaintiff
was required to file a response that “include[d] a statement as to whether Plaintiff intends to attempt to
serve these defendants, a proposed deadline for doing so, and a statement as to why that deadline is
reasonable in light of the amount of time that this matter has been pending.” Id. That order continued to
explain that, based upon a review of Plaintiff’s response, a determination would be made as to whether to
discharge the order to show cause or to dismiss Advance, AMCO, and Western from the action.

On October 4, 2019, Plaintiff filed a Response to Order to Show Cause (the “Response”). Dkt. 84. The
Response stated that Plaintiff has “mailed petition/claim” to Advance, AMCO, and Western and that
another attempt at service shall be made. Id. at 2. The Response attaches several documents entitled
“Affidavit of Service” that are on letterhead marked “United Federal Court Los Angeles County.” Id. at 6,
9. Also on October 4, 2019, Plaintiff filed a Proof of Service by Mail and this document stated that a
person named Kyle Boyd had served an “Order to Show Cause” and “Affidavit in Support of Order to
Show Cause” on Advance, AMCO, Duke, Ocwen, Chandra, Western, and Reyes. Dkt. 85 at 1-2. On
November 12, 2019, Plaintiff filed another Proof of Service by Mail stating that Plaintiff had served a
document titled “Original Petition/Claim of 11/6/2018” on Advance, AMCO, and Western. Dkt. 88 at 1-2.

Fed. R. Civ. P. 4(c) requires that a “summons must be served with a copy of the complaint.” Fed. R. Civ.
P. 4(l) states that, “[u]nless service is waived, proof of service must be made to the court.” A summons
issued in this action. Dkt. 2. The summons included a form for proof of service. Plaintiff has never filed a
proof of service that states that service of the summons has been completed on Advance, AMCO, or
Western, even though Plaintiff has mailed the Complaint (Dkt. 1) to Advance, AMCO, and Western.

Fed. R. Civ. P. 4(m) requires that, “[i]f a defendant is not served within 90 days after the complaint is filed,
the court -- on motion or on its own after notice to the plaintiff -- must dismiss the action without prejudice
against that defendant or order that service be made within a specified time. But if the plaintiff shows
good cause for the failure, the court must extend the time for service for an appropriate period.” Plaintiff
                                                                                                    Page 3 of 4
  Case 2:18-cv-09439-JAK-AS Document 89 Filed 01/13/21 Page 4 of 4 Page ID #:920

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-09439 JAK (ASx)                                          Date     January 13, 2021
 Title       Melba Jean Spencer v. Advance Mortgage Corporation, et al.

has failed to serve defendants Advance, AMCO, and Western with the summons (Dkt. 2) in this action.
Over two years have passed since this action was filed. Plaintiff was provided additional opportunities to
effect service of process in compliance with the Federal Rules of Civil Procedure. Plaintiff requested entry
of default against Advance, AMCO, Western, and Chandra. Dkt. 64. This request was denied because
Chandra had already filed a response and because the “Proof of Service is lacking required information.”
See Dkt. 65.

Based on (i) Plaintiff’s successive failures to comply with the requirements of Fed. R. Civ. P. 4 to serve
properly the defendants in this action with a summons and the Complaint, (ii) the opportunities provided
to Plaintiff to cure these failures, and (iii) the insufficiency of Plaintiff’s response to the order to show
cause, insufficient cause has been presented to discharge the order to show cause. Therefore, the claims
advanced by the Complaint against Advance, AMCO, and Western are DISMISSED WITHOUT
PREJUDICE.


IV.      Conclusion

For the reasons stated in this Order, the Motion is Denied and the claims advanced by the Complaint
against Defendants Advance, AMCO, and Western are DISMISSED WITHOUT PREJUDICE.

Due to the dismissal of claims by the Order regarding the motions to dismiss (Dkt. 79) and this Order, no
live claims remain against any defendant in this action. Therefore, the case is closed.


IT IS SO ORDERED.




                                                                                               :

                                                           Initials of Preparer   TJ




                                                                                                   Page 4 of 4
